The testator gave to trustees a fund, the income from which was to be paid equally to the children of his brother during their lives. He then provided: "But if any of said children die leaving issue of his or her body, then the portion of said trust fund of which said child or children are entitled to the income shall go and belong absolutely to such issue."
One of the children, Mrs. Stuart, had an illegitimate daughter born March 26th, 1877, who died September 14th, 1896. This daughter had an illegitimate son, born December 5th, 1893, and now living.
The testator's will was published November 18th, 1891, and the codicil thereto March 1st, 1897, which recited: "I hereby confirm and establish my said will in all other respects."
At the death of Mrs. Stuart, and at the making of the codicil, Gertrude was the only living child of Mrs. Stuart.
The "issue of . . . her body," in this clause of the will, meant the legitimate issue of her body. If it could *Page 292 
be held to include illegitimate issue of her body, there was none such at the republication of the will, and the testator could not then have so intended.
We need not renew or repeat our discussion had in the case of the will of Reuben Eaton.
The uncle of Mrs. Stuart (Russell Eaton) did not, in my judgment, by the devise to the issue of her body, intend to include therein the illegitimate son of the illegitimate daughter of Mrs. Stuart, but did intend to include only the legitimate children of Mrs. Stuart.